          Case 4:20-cv-01441-JM Document 20 Filed 07/27/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

LARRY DAVID DAVIS                                                      PETITIONER

V.              NO. 4:20-CV-01441-JM-ERE

DEXTER PAYNE, Director
Arkansas Division of Correction                           RESPONDENT

                                       JUDGMENT

       Consistent with today’s Order, it is CONSIDERED, ORDERED, and ADJUDGED that

this habeas action is DISMISSED, with prejudice.

       DATED this 27th day of July, 2021.



                                             _______________________________
                                             UNITED STATES DISTRICT JUDGE
